   Case: 1:21-cv-00135 Document #: 43-1 Filed: 04/30/21 Page 1 of 9 PageID #:335




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

                                                        )
                                                        )    Case No. 1:21-cv-00135
                                                        )
   In re Clearview AI, Inc. Consumer Privacy            )    Judge Sharon Johnson Coleman
   Litigation                                           )
                                                        )    Magistrate Judge Maria Valdez
                                                        )


             DECLARATION OF THOMAS MULCAIRE IN OPPOSITION TO
              PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

I, THOMAS MULCAIRE declare under penalty of perjury pursuant to 28 U.S.C. § 1746 as follows:

        1.      I have been General Counsel of Clearview AI, Inc. (“Clearview”) since September

2019. My duties include planning and executing Clearview’s legal and regulatory compliance

strategy, handling contractual matters, and managing outside counsel.              I am familiar with

Clearview’s operations, including its information-technology and sales operations. I have personal

knowledge of the facts described below, and if called as a witness, I would testify competently

thereto.

Clearview’s’ Operations

        2.      Clearview is a Delaware corporation with its headquarters and principal place of

business in New York.

        3.      Clearview has no real estate, servers, bank accounts, facilities, or offices in Illinois,

and is not registered to do business in Illinois.

        4.      The servers used in Clearview’s business are not in Illinois.

        5.      Clearview does not sell Clearview’s services or app to anyone in Illinois.

        6.      Clearview does not target Illinois through advertising, marketing, or the use of sales

or service representatives.

                                                    1
   Case: 1:21-cv-00135 Document #: 43-1 Filed: 04/30/21 Page 2 of 9 PageID #:336




Clearview’s Product

        7.        Clearview collects publicly-available images on the Internet and organizes them

into a database that can be searched remotely by licensed users of the Clearview app.

        8.        To collect these images, Clearview automatically searches for and downloads the

images and associated webpage URLs from the Internet and stores them in a database. Anyone

with access to the Internet can obtain the images Clearview downloads to its database.

        9.        Clearview downloads images from the Internet blindly — that is, without knowing

the identities of the people depicted in the images. In some instances, Clearview can determine

where a photo was taken based on available metadata, but it impossible for Clearview to determine

where the subjects of the images reside. As described further in paragraphs 36-45 below,

Clearview has taken a number of technical steps to block Illinois photos from its data collection

and search processes, but it cannot determine whether the individuals in the images it does collect

from the Internet live in Illinois.

        10.       When Clearview collects photos from the Internet, the only information Clearview

stores from the photos are: (i) the URLs from which the photos were collected; (ii) any metadata

associated with the images; and (iii) facial vectors from the faces appearing in the images.

        11.       Because Clearview cannot determine which individuals depicted in the photos in

Clearview’s database reside in Illinois, if Clearview were ordered to remove all images of Illinois

residents from its database, Clearview would not be able to do so. To comply with such an order,

Clearview would likely have to cease using its database altogether. This would effectively shut

down Clearview’s operations nationwide — even in states that permit Clearview’s activities.

        12.        Clearview does not market, license, or sell products beyond its app that is the focus

of this action.

        13.       When a user searches the app, the user submits a “probe” image, from which
                                                    2
   Case: 1:21-cv-00135 Document #: 43-1 Filed: 04/30/21 Page 3 of 9 PageID #:337




Clearview obtains facial vectors. The facial vectors from the probe are compared to other facial

vectors in Clearview’s database, and any images associated with close matches to the probe facial

vector are returned as search results. Clearview does not add the probe images or the facial vectors

derived from the probe images to Clearview’s searchable databases of photos or facial vectors.

        14.     Clearview does not provide the names or facial vectors of any individuals to users

of the app. Rather, Clearview provides matching photos and a link to the websites containing

those photos.

        15.     Under no circumstances does Clearview sell, lease, trade, disseminate, disclose, or

provide access to any facial vectors to its customers.

        16.     At no point in using Clearview’s app, do any Clearview customers collect, capture,

purchase, receive, or obtain any facial vector related to any individual. Clearview’s customers are

never able to see, access, or control in any way any facial vectors of any individual.

Clearview’s Customers

        17.     Clearview’s customers are limited to government agencies, none of which are

located in Illinois.

        18.     As detailed in other declarations submitted in opposition to Plaintiffs’

preliminary-injunction motion, Clearview has been instrumental in helping these government

agencies solve heinous crimes. Annexed hereto as Exhibit A is a true and correct letter from a law

enforcement agency stating that Clearview “has truly been one of the best law enforcement/crime

fighting tools our agency has acquired.”

        19.     To take just one example, after the January 2021 riot at the U.S. Capitol,

law-enforcement agencies across the country used Clearview’s app to identify and investigate

several of the suspected perpetrators.



                                                 3
   Case: 1:21-cv-00135 Document #: 43-1 Filed: 04/30/21 Page 4 of 9 PageID #:338




User Agreements

       20.       Clearview’s Servicing Agreement, annexed hereto as Exhibit B, states that

Clearview collects photos from the public Internet, performs a scan of facial vectors on certain of

the photos, and returns search results to licensed users of its product exclusively as an agent of

government agencies.

       21.       Every customer that uses the Clearview app agrees to the following term of the

Servicing Agreement:

   By entering into this agreement with Clearview AI, you expressly authorize Clearview AI
   to act as an agent on your behalf for the purpose of (i) collecting and compiling publicly
   available images from the Internet and (ii) producing facial vectors from those images for
   the purpose of providing the Service to you.

See Exhibit B.

       22.       Accordingly, Clearview’s customers — which are limited to government agencies

— have appointed Clearview as their agent for purposes of collecting publicly-available images

from the Internet and producing facial vectors from those images. As a result, Clearview acts as

the agent of government entities when Clearview collects images from the Internet and produces

facial vectors from those images.

       23.       Clearview’s customers can use Clearview’s product only for legitimate

law-enforcement and investigative purposes. Each customer that uses the Clearview app must be

authorized to do so by a government agency.

       24.       Users may search Clearview’s app only if the users enter a case number and crime

type, which can be reviewed by that organization’s administrative users to ensure that the app is

being used appropriately.

Security Measures

       25.       Clearview has published a policy on its website detailing its retention schedule and


                                                  4
   Case: 1:21-cv-00135 Document #: 43-1 Filed: 04/30/21 Page 5 of 9 PageID #:339




guidelines for permanently destroying biometric identifiers and information.              A copy of

Clearview’s retention policy is annexed hereto as Exhibit C.

       26.     Clearview has implemented reasonable safeguards to secure its data, including,

among other things, (i) a credentialing program to confirm that any licensee of the Clearview app,

including a holder of a free-trial license, is who the licensee purports to be; (ii) a system to ensure

that any new users of the Clearview app are authorized by their employers to use the app; (iii) dual-

factor authentication such that by default, every login session is tied to a proven email address;

(iv) encryption of the facial vectors generated by Clearview; (v) the implementation of a

bug-bounty program; (vi) the deployment of anti-intrusion devices, such as firewalls and virus

scanners; (vii) background checks of employees and contractors; (viii) employee cybersecurity

training; (ix) requirements that employees use only electronic devices issued by Clearview for

official tasks, and that these devices be accessible to Clearview’s information-technology function,

which monitors the devices for security threats; (x) blocking access to Clearview’s application by

IP addresses located in numerous countries, including high-risk countries; and (xi) engaging a

third-party audit of the application’s code by a cyber-security and risk-management firm to identify

and close vulnerabilities.

       27.     Although Clearview has been the target of sustained cyber threats, to date, none of

the photos collected from the Internet by Clearview, facial vectors stored by Clearview, or law-

enforcement search histories have ever been compromised.

       28.     In fact, throughout Clearview’s history, there have been only two known instances

of unauthorized access of personal information in Clearview’s possession. First, in February 2020,

an account of a contractor engineer who does not currently work with Clearview was used to access

information that included a list of client organizations, the number of accounts they held, and the



                                                  5
   Case: 1:21-cv-00135 Document #: 43-1 Filed: 04/30/21 Page 6 of 9 PageID #:340




number of searches they had performed. Those lists were provided to the media. No facial images

collected by Clearview or facial vectors were accessed during the incident. Clearview has

addressed the vulnerability that led to this incident.

        29.     The second incident took place in late March 2020, when an employee of

SpiderSilk, a security-research firm, obtained access to an account with limited access on the

Clearview Gitlab server.       SpiderSilk used this access to exfiltrate information about some

Clearview employees, such as Gitlab usernames and an employee email address, as well as certain

video files and code associated with Clearview’s web application. No facial images collected from

the Internet, facial vectors, or other personal information, except the names and emails of two

Clearview employees, were accessed during the incident. The vulnerability that led to this incident

has been addressed.

        30.     In addition, Clearview stores the publicly-available photos it downloads from the

Internet and corresponding facial vectors separately. Access to these databases is restricted to a

small number of Clearview employees with the highest administrative access.

        31.     No Clearview customers ever have access to Clearview’s database of facial vectors.

        32.     No Clearview customers have access to Clearview’s database of publicly-available

photos, except for photos appearing in search results.

Clearview’s Voluntary Changes to Its Business

        33.     Beginning in May 2020, Clearview made several voluntary changes to its business

practices that are relevant to this litigation.

        34.     Clearview has cancelled the accounts of every customer that is not a

law-enforcement body or a government agency, or their agents or subcontractors. Clearview’s

terms of use require users agree to use the app only for law-enforcement purposes.

        35.     Clearview has also cancelled all user accounts belonging to entities located in
                                                  6
   Case: 1:21-cv-00135 Document #: 43-1 Filed: 04/30/21 Page 7 of 9 PageID #:341




Illinois, including law-enforcement bodies and government agencies located in Illinois.

        36.     Clearview has blocked all photos that have metadata associating them with a

geolocation in Illinois (the “Blocked Illinois Photos”) from being included in search results on the

Clearview app. Although the Blocked Illinois Photos are subject to a document-retention program

— which requires the Blocked Illinois Photos to be preserved for ongoing litigation — Blocked

Illinois Photos will not appear in any searches on the Clearview app.

        37.     No Clearview employees can search Clearview’s database for the Blocked Illinois

Photos, and the limited number of employees with access to the photo and facial-vector databases

have signed documentation stating that they understand that Clearview is storing the Blocked

Illinois Photos solely for purposes related to ongoing litigation, and stating that they are not

permitted to use the Blocked Illinois Photos for any other purpose.

        38.     Clearview has also included the following language in its user agreements: “[u]sers

may not use the Service to research or identify any individuals residing or located in the state of

Illinois, U.S.A[.], or the Service within the borders of the state of Illinois.”

        39.     Clearview also blocks login attempts from IP addresses in Illinois to the best of

Clearview’s ability.

        40.     Clearview has completed technical modifications to its collection methods to avoid

collecting photos of Illinois residents in the future:

        a.      First, Clearview has constructed a “geofence” around Illinois, meaning that any

photo Clearview collects whose metadata bears longitude and latitude data within Illinois is

omitted from any data processing.

        b.      Second, Clearview blocks collection from websites with URLs or page titles

containing the terms “Chicago” or “Illinois.” Websites hitting on these terms are not processed



                                                   7
   Case: 1:21-cv-00135 Document #: 43-1 Filed: 04/30/21 Page 8 of 9 PageID #:342




into Clearview’s database. Likewise, images from websites hitting on these terms are not included

in Clearview’s search results.

           41.   Although Clearview cannot exclude with certainty every Illinois resident from its

database, Clearview has taken reasonable steps to avoid collecting such images, even if these steps

are over-inclusive and will exclude many non-Illinois residents.

           42.   Clearview has also implemented an opt-out mechanism for any Illinois residents to

be removed from Clearview search results. Annexed hereto as Exhibit D is a copy of Clearview’s

opt-out procedure, which is available on Clearview’s website.

           43.   To exclude a person’s photos from Clearview’s database and search results,

Clearview must first use a photo of the individual to create facial vectors, which are used to ensure

that no images of that individual are collected or returned as search results. Because Clearview’s

app only searches for facial vectors (and does not store any other personal information about an

individual in a photo), it would not be technologically possible for Clearview to allow individuals

to “opt out” of Clearview’s database and search results without creating a facial vector.

           44.   For this reason, the opt-out procedure requires an individual to provide a photo of

him or herself and give consent to the creation of facial vectors that will be used solely to exclude

the individual from Clearview’s database and search results. Clearview openly discloses that we

will generate a facial vector solely to facilitate opt-out.

           45.   Any facial vectors created for opt-out purposes are subject to strict controls and are

used solely for purposes of excluding the individual from the Clearview database and search

results.

Clearview’s Commitment to Its Business Changes

           46.   Clearview licenses its product only to government agencies, their agents, and

subcontractors, and has procedures to reasonably avoid including photos of Illinois residents in its
                                                   8
   Case: 1:21-cv-00135 Document #: 43-1 Filed: 04/30/21 Page 9 of 9 PageID #:343




database.

          47.      Although Clearview may develop other products and services in the future, it does

not intend to make its app directly accessible to individual consumers.

          48.      Clearview applied for a patent in August 2019 — before it made the business

changes detailed above. On August 7, 2020, Clearview filed a formal application with the patent

office that required Clearview to use the same description as the initial application to preserve its

intellectual property.       Whatever the patent says, Clearview does not intend to make its

facial-recognition app available to any individual consumers.

          49.      To put this issue to bed, Clearview represents to the Court that Clearview will

inform the Court and Plaintiffs if, at any point during the pendency of this litigation, Clearview

decides to offer products or services to customers who are not law-enforcement agencies or

governmental entities or their agents.




 Dated:         Washington, District of Columbia
                April 30, 2021                                         Thomas Mulcaire




                                                   9
